J-S22013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN LOVE LUNDY                          :
                                               :
                       Appellant               :   No. 261 EDA 2022

           Appeal from the PCRA Order Entered December 22, 2021
     In the Court of Common Pleas of Monroe County Criminal Division at
                       No(s): CP-45-CR-0003000-2017


BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY BOWES, J.:                                  FILED JULY 25, 2022

       Steve Love Lundy appeals pro se from the order denying his “Notice of

Acceptance” and “Notice of Fault and Opportunity to Cure and Contest

Acceptance” which were treated as untimely petitions pursuant to the Post

Conviction Relief Act (“PCRA”).1 We affirm.

       Briefly, the history of this case is as follows. Appellant was charged with

various crimes following an assault on his wife.        Ultimately, he pled nolo

contendere to the second-degree felony of strangulation and the remaining

counts were nolle prossed. On March 21, 2019, he was sentenced to serve

____________________________________________


1 Appellant calls himself “Divine Rose,” and altered the caption of the case in
his brief to refer to the “Steven Love Lundy Trust©” as the defendant.
However, we observe that the PCRA court indicated that Appellant’s legal
name remains Steven Love Lundy, and the Commonwealth filed charges
against him, not against a trust. See Supplemental Statement Pursuant to
Pa.R.A.P. 1925(a), 3/16/22, at unnumbered 1-2.
J-S22013-22


twenty-one to sixty months of incarceration. He did not file a direct appeal

after the trial court denied his post-sentence motion.

        Appellant filed the above-referenced petitions in July and August of

2021.     In the first, he purported to void portions of his plea agreement and

add a term that $500,000,000 was to be deposited, exempt from levy, “to

United States Treasury and charge the same to [Appellant].” Notice, 7/15/21,

at unnumbered 2, 5-8. In the second, he indicated that the trial court and

prosecutor were in default for failing to perform the terms of the first petition.

Failure to cure the default within three days, Appellant indicated, would result

in establishing the acceptance of the “agreement” as a fact of record subject

to res judicata “pursuant to and relative to Article 1 redress of grievances

under the Ninth Amendment, Uniform Commercial Code, state statute, case

law and otherwise.” Notice, 8/4/21, at unnumbered 2.

        In between Appellant’s first and second filings, the PCRA court entered

an order deeming the matter to be a motion for PCRA relief and appointed

counsel.     Counsel subsequently filed a motion to withdraw as counsel,

indicating that he had discerned no viable legal claim and that Appellant had

expressed his desire to waive his right to counsel. See Motion for Leave, at

¶¶ 5-6.     The PCRA court held a hearing at which, following a colloquy,

Appellant maintained his desire to represent himself. Therefore, the court

permitted counsel to withdraw. See Order, 12/27/21. By separate opinion

and order, the PCRA court dismissed the petitions, holding that their


                                      -2-
J-S22013-22


untimeliness deprived it of jurisdiction to entertain them. See Opinion and

Order, 12/23/21, at 2.

      Appellant filed a timely notice of appeal, albeit in the incorrect court.

The PCRA court thereafter ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).         Appellant

submitted a filing within the specified time period, but it is unclear from its

nature, namely that it is a mere string of official-sounding terms and phrases,

whether it was intended to serve as the Rule 1925(b) statement. The PCRA

court thereafter provided a Rule 1925(a) statement citing the lack of

usefulness of his statement and indicating that it was “unable to comment on

[Appellant’s] appeal other than to say that his PCRA petitions were untimely

filed and the court therefore does not have jurisdiction to grant him relief.”

Pa.R.A.P. 1925(a) Statement, 2/9/22, at 2.         Appellant filed a similarly

unhelpful brief in this Court in which he seems to suggest that the PCRA court’s

admission that it lacked jurisdiction over his PCRA petitions served to render

his conviction and sentence unconstitutional, and, therefore, null and void.

See Appellant’s brief at 4.

      We begin by observing that Appellant does not dispute that his filings,

which appear to seek to invalidate his nolo contendere plea, were properly

deemed to be PCRA petitions. See, e.g., Commonwealth v. Jackson, 30

A.3d 516, 521 (Pa.Super. 2011) (“We have repeatedly held that . . . any

petition filed after the judgment of sentence becomes final will be treated as


                                     -3-
J-S22013-22


a PCRA petition.”).     See also 42 Pa.C.S. § 9543(a)(2) (providing that

challenges to the validity of a plea and the jurisdiction of the court are

cognizable through the PCRA). “The standard of review of an order dismissing

a PCRA petition is whether that determination is supported by the evidence of

record and is free of legal error.” Commonwealth v. Cruz, 223 A.3d 274,

277 (Pa.Super. 2019) (cleaned up). “It is an appellant’s burden to persuade

us that the PCRA court erred and that relief is due.”        Commonwealth v.

Stansbury, 219 A.3d 157, 161 (Pa.Super. 2019) (cleaned up).

       Assuming arguendo that Appellant preserved any claims of error for

appellate review despite his unconventional Rule 1925(b) statement and his

non-conforming brief, we begin by considering whether his filings were timely,

for no court has jurisdiction to adjudicate the merits of an untimely PCRA

petition.    See, e.g., Commonwealth v. Ballance, 203 A.3d 1027, 1031

(Pa.Super. 2019).

       Any PCRA petition must either be filed within one year of the judgment

of sentence becoming final, or meet a timeliness exception. See 42 Pa.C.S.

§ 9545(b)(1).     A petitioner bears the burden of pleading and proving a

timeliness exception. “If the petition is untimely and the petitioner has not

pled   and    proven   an   exception,   the   petition   must   be   dismissed[.]”

Commonwealth v. Pew, 189 A.3d 486, 488 (Pa.Super. 2018).

       Appellant filed no direct appeal after the trial court denied his post-

sentence motion by order of March 27, 2019. Therefore, Appellant’s judgment


                                         -4-
J-S22013-22


of sentence became final on April 26, 2019, when the time for filing a direct

appeal expired.     See 42 Pa.C.S. § 9545(b)(3) (“For purposes of this

subchapter, a judgment becomes final at the conclusion of direct review . . .

or at the expiration of time for seeking the review.”). Appellant’s filings in

July and August of 2021 were hence facially untimely. Further, they contained

no allegations that they met any timeliness exception. Nor does Appellant

address the timeliness of the petition in his appellate brief.   Accordingly,

Appellant has not met his burden of convincing us that the PCRA court erred

in dismissing his filings as untimely. Thus, no relief is due.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                                      -5-